COBB, J.
Lambert, the counterclaimant below, clearly established the requisite elements for preliminary injunctive relief and we accordingly affirm the granting of a preliminary injunction. However, we find merit in the Association’s argument that the amount of the injunction bond, $2,500, is inadequate to cover the reasonable costs of security which will be incurred by the Association in the event Lambert elects to reopen the restaurant. The injunction order is therefore modified to reflect that if a restaurant is reopened, the Association may move for an increase in the bond to cover its reasonable costs of security associated with operation of said restaurant.
AFFIRMED AS MODIFIED.
DAUKSCH and HARRIS, JJ., concur.